JAMES E. JOHNSON                      THE CITY OF NEW YORK                          SUZANNE FUNES
Corporation Counsel                                                                      Senior Counsel
                                  LAW DEPARTMENT                                  phone: (212) 356-2386
                                                                                    sfunes@law.nyc.gov
                                        100 CHURCH STREET
                                        NEW YORK, N.Y. 10007

                                                                      January 31, 2020

 BY ECF
 U




 Honorable James L. Cott
 United States Magistrate Judge, Southern District of New York
 Daniel Patrick Moynihan United States Courthouse
 500 Pearl Street, Room 21D
 New York, New York 10007

                  Re:   David S. Owens v. City of New York, et al.,
                        19-CV-10213 (GBD) (JLC)

 Your Honor:


        I am a Senior Counsel in the Special Federal Litigation Division of the New York City
 Law Department assigned to the defense in the above- referenced matter. The purpose of this
 letter is twofold. First, defendant writes in response to the Court’s December 2, 2019 Valentin
 Order, [Docket Entry No. 10], whereby this Office was directed to ascertain the identity of the
 police officer who arrested plaintiff on November 2, 2016, as well as the addresses where these
 Defendants may be served. Second, defendant writes to request a fourteen (14) day extension of
 time from January 31, 2020 to February 14, 2020 to complete its investigation concerning the
 service address of one of the officers in connection with plaintiff’s arrest on November 2, 2016.
 Pursuant to the Court’s Order, upon information and belief, please find below the names and
 service addresses for the following individuals:



                        Lieutenant Carmine Semioli, Shield No. 5259
                        New York City Police Department Citywide Traffic Task Force
                   138 West 30th Street
                   New York, NY 10001

                   Police Officer Luis Torres, Shield No. 19168
                   Bronx Court House 4-E26
                   215 East 161 Street
                   Bronx, NY 10451

                   Police Officer, Lindsey Robbles, Shield No.9206
                   24th Precinct
                   151 West 100th Street
                   New York, NY 10025

                   Police Officer Juan Diaz, Shield No. 4060


        The reason defendant seeks an additional 14 days to complete its investigation is to
confirm the service address of Police Officer Juan Diaz. Officer Diaz was involved with
plaintiff’s November 2, 22016 arrest, yet this officer is no longer a member of the New York
City Police Department. At this juncture, defendant has identified and provided above the names
of four of the officers and respectfully requests that the Court grant defendant’s request for a
fourteen (14) day extension of time from January 31, 2020 to February 14, 2020 to provide the
service address for Officer Juan Diaz.

              Thank you for your consideration herein.

                                                           Respectfully submitted,

                                                           Suzanne Funes
                                                           Suzanne E. Funes
                                                           Senior Counsel
                                                           Special Federal Litigation Division



       BY FIRST CLASS MAIL
To:    David S. Owens - #18A2545
       Plaintiff Pro Se
       Auburn Correctional Facility
       P.O. Box 618
       Auburn, New York 13024
